Citation Nr: 0602123	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  03-06 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a chronic back 
disability.

2.  Entitlement to service connection for a psychiatric 
disability, to include schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to December 
1971.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the veteran's 
applications to reopen claims for service connection for a 
back disability and for a psychiatric disability, to include 
schizophrenia.  Since that time, his claims file has been 
transferred to the Denver, Colorado RO.  In February 2004 the 
Board reopened and REMANDED the veteran's claims for service 
connection for a back disability and a psychiatric 
disability, to include schizophrenia, to the RO for 
additional development, to include providing the veteran with 
VCAA notice.  Additional evidence was received and the case 
was returned to the Board for its appellate review.

In January 2003 the veteran perfected his appeal and 
requested a personal hearing before a member of the Board.  
That hearing was held before the undersigned and the 
transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.






REMAND

The veteran contends that his current back disability was 
caused by an injury while on active duty sustained while 
lifting a pool table.  He further asserts that his 
schizophrenia began during service.  The relevant evidence is 
summarized below. 

The service records show that the veteran was counseled 
regarding his behavior on more than one occasion and 
reprimanded on multiple occasions during service, to include 
an incident when an Article 15 was generated because he was 
making life threatening remarks.  His performance was 
characterized as marginal and it is apparent that he was seen 
numerous times on sick call.  

The service medical records also show that the veteran was 
evaluated for a personality disorder while on active duty; an 
October 1971 psychiatric report indicates that its main 
features included immaturity, impulsivity and poor judgment.  
A November 1971 service medical report shows that the veteran 
was hospitalized in the psychiatric ward due to attempted 
suicide just prior to his discharge from service.  The 
clinician who evaluated him reported "no delusions," 
although he also noted that the veteran indicated that he 
occasionally heard his name being called.  It was also 
recorded that he had a history of poor social adaptability 
and used poor judgment.  The veteran was diagnosed with 
borderline mental retardation.  He was discharged due to 
unsuitability resulting from general educational deficiencies 
in emotional and personality development (November 1971 
report).

An October and November 1975 VA hospital summary provided a 
diagnosis of schizophrenia, simple type.  The clinician also 
indicated that the veteran had suicidal and homicidal 
ideation.  He was observed to be mentally slow and was found 
to have impaired judgment.  The veteran also exhibited 
psychopathic ideas.  History obtained at that time also 
included an admission to a psychiatric ward prior to 
discharge from active duty.  A February 1976 VA hospital 
summary report includes a diagnosis of schizophrenia.

The veteran underwent a VA psychiatric examination in January 
1989.  The examiner diagnosed mild mental retardation and a 
personality disorder.  An August 1989 private psychiatric 
examination report, however, includes a diagnosis of chronic 
paranoid schizophrenia.  A November 1989 Social Security 
Administration (SSA) decision reveals that the veteran was 
found to be disabled with a primary diagnosis of chronic 
schizophrenia.  An April 1991 VA psychiatric report reflects 
a diagnosis of borderline mental retardation.

While the record does not show a diagnosis of an acquired 
psychiatric disorder during service or for several years 
thereafter, it is the Board's judgment that, in light of the 
evidence of psychiatric evaluation during service and the 
post-service diagnosis of schizophrenia within a few years of 
service, a psychiatric evaluation is warranted, which should 
include an opinion addressing the contended causal 
relationship based upon a review of all of the relevant 
evidence of record.  See 38 U.S.C.A. § 5103(A)(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2005).

Turning next to the veteran's claim for service connection 
for a back disability, the relevant evidence includes the 
service medical records, which show that he was treated on 
several occasions for back complaints.  On examination, he 
had full range of motion and a radiographic report was 
negative.  In May 1971 he was diagnosed with chronic back 
pain.  The veteran again presented complaints of pain in his 
back in August 1971.  X-rays taken at the time were negative.  
The clinician who performed the evaluation noted possible 
anxiety.  An October 1971 service medical report shows that 
he complained of lower back pain of six months duration. 

A post-service February 1972 clinical examination showed no 
musculoskeletal disability and a radiographic report of the 
spine revealed no abnormal findings.  January 1984 x-rays 
revealed narrowing of L4-L5 disc spaces and findings 
consistent with a central herniated disc at the L4-L5 level 
encroaching on the anterior margin of the dural sac.  Other 
post-service records in the claims file included 1987 to 1989 
private treatment reports from a variety of private providers 
relating to low back complaints.  A private February 1989 
report shows that the veteran was in receipt of physical 
therapy for his back.  He reported that he had experienced 
pain since he suffered an injury while carrying an object 
during service.  

Private hospital records dated from 1989 to November 1992, 
and March 1993 to November 1993 relating to back complaints, 
consistently show that the veteran gave a history of a 
carrying/lifting injury he incurred during service and that 
he linked his current back pain to this alleged original 
injury.  However, a clinician in a March 1989 report noted a 
significant history of multiple road traffic accidents post-
service.  An April 1991 orthopedic examination provided a 
diagnosis of status-post laminectomy without apparent 
residual, and a May 1991 VA radiographic report revealed 
evidence of degenerative disc disease.

In view of the treatment for back pain and a diagnosis of 
chronic back pain during service, post-service medical 
reports that show a consistent history provided by the 
veteran regarding the etiology of his back pain, albeit dated 
some years after service, and the absence of a nexus opinion 
upon the January 1989 and April 1991 VA examinations, the 
Board finds that the veteran should be afforded an orthopedic 
examination that includes an opinion addressing the question 
of whether a current back disability began during service or 
is linked to some incident of active duty.  38 U.S.C.A. 
§ 5103(A)(d); 38 C.F.R. § 3.159(c)(4). 

In view of the foregoing, this case must be REMANDED for the 
following development:

1.  The RO should ask the veteran to list 
the names and addresses of all medical 
care providers who have evaluated or 
treated him for a psychiatric disorder, 
to include schizophrenia, and for a back 
disability since service.  After securing 
the necessary releases, all such records 
that are not already in the claims folder 
should be obtained.

2.  Once all available records have been 
received and associated with the claims 
folder, the RO should schedule the veteran 
for a VA psychiatric examination for the 
purpose of determining the nature, 
etiology and approximate onset date of any 
psychiatric disorder that may currently be 
present, to include schizophrenia.
 
The RO must provide the claims folder to 
the examiner for review prior to the 
examination, and the clinician must 
indicate that the claims file was 
reviewed.
Following a review of all of the relevant 
medical and psychiatric records in the 
claims file, to include the veteran's in-
service personnel records, in-service 
hospital records, and post-service VA and 
private treatment reports; obtaining a 
history from the veteran, a mental status 
examination, and any tests that are 
deemed necessary, the psychiatrist should 
provide an opinion as to whether it is at 
least as likely as not  (e.g., a 50 
percent or greater probability) that any 
psychiatric disorder that is currently 
present, to include schizophrenia, began 
during service or is otherwise linked to 
any incident of or finding recorded 
during active duty.  

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examining physician is also requested 
to provide a written rationale for any 
opinion expressed.

3.  The veteran should also be afforded a 
VA orthopedic examination for the purpose 
of determining the nature, etiology and 
approximate onset date of any back 
disability that may currently be present.
 
The RO should send the claims file to the 
examiner for review, and the examiner 
should indicate that the claims file was 
reviewed, to include the service and 
post-service medical records.  

Following a review of all of the relevant 
medical records in the claims file, to 
include the service medical records and 
post-service medical records; obtaining a 
history from the veteran, the clinical 
examination, and any tests that are 
deemed necessary, the examiner is 
requested to opine whether it is at least 
as likely as not (50 percent or greater 
probability) that any disability of the 
back that may currently be present began 
during service or is otherwise linked to 
any incident of or finding recorded 
during active duty, to include a back 
injury.  

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim. 
 
The examiner is also requested to provide 
a rationale for any opinion expressed.

4.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claims.
 
5.  The RO should then readjudicate the 
claims for service connection for a 
back disability and a psychiatric 
disorder, to include schizophrenia, 
with consideration of all of the 
evidence added to the record since the 
last Supplemental Statement of the Case 
(SSOC) issued in January 2005.

6.  If either benefit requested on 
appeal is not granted, the RO should 
issue another SSOC, which should 
contain notice of all relevant action 
taken on the claim, to include a 
summary of any evidence added to the 
record since the January 2005 SSOC.  A 
reasonable period of time for a 
response should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

